Citation Nr: 0841248	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  06-16 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder other than post-traumatic stress disorder (PTSD), to 
include bipolar disorder, schizophrenia, and a 
schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's mother


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1991 to March 
1994.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
bipolar disorder with hallucinations and delusions, and 
psychosis.  The veteran perfected a timely appeal of these 
determinations to the Board.

In support of his claim, the veteran testified at a video 
conference hearing before the undersigned Veterans Law Judge 
in January 2008.  A transcript of that hearing is associated 
with the claims file.

This matter was before the Board in March 2008, was then 
remanded for further development, and is once again being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

A review of the record discloses that additional action by 
the RO is required prior to further review of the veteran's 
claim.

The veteran was afforded a VA mental disorder evaluation in 
June 2008.  On examination, the veteran was diagnosed as 
having schizoaffective disorder and PTSD.  Furthermore, the 
VA examiner opined that the veteran's PTSD appeared to be the 
result of an in-service stressor, and that PTSD would make 
the veteran more vulnerable to developing other mental 
disorders, including schizoaffective disorder.

The June 2008 VA examination report reasonably raises the 
issue of entitlement to service connection for PTSD, which 
has not yet been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  The AOJ should therefore adjudicate the 
issue of entitlement to service connection for PTSD.

Furthermore, as the June 2008 VA examiner indicated that that 
PTSD would make the veteran more vulnerable to developing 
other mental disorders, including schizoaffective disorder, 
the resolution of the veteran's service connection claim for 
PTSD could martially affect the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
other than PTSD, to include bipolar disorder, schizophrenia, 
and a schizoaffective disorder.  Under these circumstances, 
the Board finds that these issues are inextricably 
intertwined, and thus a decision at this time with respect to 
the claim of entitlement to service connection for a 
psychiatric disorder other than PTSD, to include bipolar 
disorder, schizophrenia, and a schizoaffective disorder would 
be premature.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

The Board regrets the delay associated with this REMAND, 
especially considering that this matter was the subject of a 
previous remand; however, the Board believes it is necessary 
to ensure that the veteran is afforded adequate consideration 
with regard to his claim.  Accordingly, this case is REMANDED 
for the following actions:

1.	After ensuring that the notice 
requirements of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b) have been met, the 
AOJ should adjudicate the issue of 
entitlement to service connection for 
PTSD.  If the determination is adverse 
to the veteran, he and his 
representative should be provided 
written notice of both the adverse 
action and veteran's right to appeal.  
(NOTE: If, and only if, the appellant 
initiates an appeal and, following 
issuance of a Statement of the Case, 
completes an appeal, is the issue of 
entitlement to service connection for 
PTSD to be returned to the Board.)

2.	If service connection for PTSD is 
awarded, the AOJ should again review 
the issue of entitlement to service 
connection for an acquired psychiatric 
disorder (other than PTSD), to include 
a bipolar disorder, schizophrenia, and 
a schizoaffective disorder, to include 
on a secondary basis.

3.	If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
and/or if a timely notice of 
disagreement is received with respect 
to any other matter, including any 
additional issue raised on behalf of 
the veteran, the AOJ should issue an 
appropriate statement of the case 
and/or supplemental statement of the 
case.  The requisite period of time for 
a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review (on those issue in which an 
appeal has been perfected), if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




